DISMISS; and Opinion Filed July 16, 2013.




                                       S  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                    No. 05-12-01337-CV

                 CECILIA HURST AND ALL OCCUPANTS OF
            1016 ROSEMONT DR., DESOTO, TEXAS 75115, Appellant
                                  V.
 U.S. BANK, NATIONAL ASSOCIATION, AS SUCCESSOR TRUSTEE TO BANK OF
   AMERICA, N.A. AS SUCCESSOR BY MERGER TO LASALLE BANK, N.A. AS
TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE MIMI TRUST, MORTGAGE
       LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-RM5, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-03218-C

                             MEMORANDUM OPINION
                        Before Justices O'Neill, Francis, and Fillmore
                                     Opinion Per Curiam
       The Court has before it the parties’ July 11, 2013 joint motion to dismiss. We GRANT

the motion and DISMISS the appeal. See TEX. R. APP. P. 42.1(a)(2).

                                                          PER CURIAM




121337F.P05
                                         S
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                         JUDGMENT

CECILIA HURST AND ALL                               On Appeal from the County Court at Law
OCCUPANTS OF 1016 ROSEMONT DR.,                     No. 3, Dallas County, Texas
DESOTO, TEXAS 75115, Appellant                      Trial Court Cause No. CC-12-03218-C.
                                                    Opinion delivered per curiam. Justices
No. 05-12-01337-CV         V.                       O'Neill, Francis and Fillmore sitting for the
                                                    Court.
U.S. BANK, NATIONAL ASSOCIATION,
AS SUCCESSOR TRUSTEE TO BANK OF
AMERICA, N.A. AS SUCCESSOR BY
MERGER TO LASALLE BANK, N.A. AS
TRUSTEE FOR THE
CERTIFICATEHOLDERS OF THE MIMI
TRUST, MORTGAGE LOAN ASSET-
BACKED CERTIFICATES, SERIES 2006-
RM5, Appellee

    In accordance with this Court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that each party bears its own costs of this appeal.


       Judgment entered this 16th day of July, 2013.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE




                                              –2–